o

                                                                                           i r-~




                                                                                      ro


                                                                                                   •3
      IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON



WILLIAM D. WAHL, an individual,
                                                  No. 70049-9-
                     Appellant,
                                                  DIVISION ONE
       v.



MICHAEL L. AND HOROMI RITTER,                     UNPUBLISHED OPINION
Individually and on behalf of the marital
Community comprised thereof,

                     Respondents.                 FILED: May 12. 2014



       Spearman, C.J. — This lawsuit concerns an easement dispute between

the owners of two adjacent residential properties, William Wahl and Michael and

Horomi Ritter. Wahl filed suit against the Ritters, seeking to quiet title and

asserting claims and damages for trespass, timber trespass/waste, and assault.

After a bench trial, the trial court interpreted the easement agreement in favor of

the Ritters, dismissed all of Wahl's claims, and awarded attorney fees and costs

to the Ritters under the small claims settlement statute, RCW 4.84.250 et seq.

We affirm the trial court's dismissal of Wahl's claims, with the sole exception of

his challenge to the number of boats that may be permanently moored at his

dock. And because the record shows that the Ritters had notice prior to trial that
No. 70049-9-1/2



Wahl was seeking more than $10,000 in damages, we reverse the attorney fee

award.


                                              FACTS

         In 1976, William and Patricia Wahl1 purchased a parcel of real property on

Lake Washington in Bellevue. The Podls (predecessors in interest to the Ritters)

owned the property directly upland from the Wahls. The Wahls' property was

burdened by a 1955 recreational easement that benefited the Podl property by

providing access to the waterfront. In 1978, while the Wahls' home was under

construction, the Podls filed a lawsuit against the Wahls regarding the easement.

         In October 1978, the Wahls and the Podls resolved the dispute by

executing and recording a new easement agreement which replaced the 1955

easement. This easement agreement describes six easement areas (EA),

including four "areas of mutual concern" (EA I, EA II, EA III, and EA IV) and two

additional "common interest areas" (EA V and EA VI). Three of these easement

areas are at issue in this lawsuit. EA I is located directly west of the Ritter

residence on a steep slope. EA II runs along the north boundary of the Wahl

property, connecting EA I with the waterfront. Its narrowest point is a 5-foot-wide

strip adjacent to Wahl's circular driveway. EA III is a dock, which is accessed by

land via EA II.

         In 1999, the Ritters purchased the Podl property. Shortly thereafter, the

Ritters discovered a leaking underground storage tank (UST) on their property. In


          Patricia Wahl no longer lives at the residence, and is not a party in the lawsuit.


                                                -2
No. 70049-9-1/3



2000, contractor TerraSolve removed the UST and began a large scale soil and

groundwater remediation project. This required removal and replacement of

landscaping and other improvements on portions of the Wahl and Ritter

properties, including Wahl's driveway. In February 2004, the Washington State

Department of Ecology refused to approve TerraSolve's remediation work. The

Ritters' insurance company then retained a new contractor, Sound Environmental

Strategies (SES), to resume the remediation project. A few months later, the

Ritters had the area surveyed. A dispute then arose between the parties

regarding the location of Wahl's driveway in relation to EA II. In August 2008,

when Wahl was on vacation, the Ritters hired a contractor to remove the

northernmost strip of Wahl's driveway which encroached on EA II. Wahl asserted

that this action shortened the turning radius of his driveway and made it difficult

to enter and exit his garage.

       In July 2009, SES commenced large-scale cleanup and removal of the

remaining contaminated soil. In May 2010, the permit for the remediation work

was finalized. Contractors for the Ritters then installed sand, concrete pavers,

bushes and lights in EA II; a retaining wall topped with a concrete patio and

planters which encroach onto EA I; and five-foot wide stairs in EA I. Wahl

objected to the location and configuration of many of these improvements. Wahl

also revoked permission he had previously granted to the Ritters to attach a

hydraulic boat lift and two jet ski lifts to the dock (EA III) and to run power and

water from their home across EA I and II to operate the boat lifts.



                                           3-
No. 70049-9-1/4



       Wahl filed a complaint against the Ritters on March 23, 2011 to quiet title

and asserting claims and damages for trespass, timber trespass/waste, and

assault. The Ritters denied these claims and also asked the court to quiet title.

Following discovery, a bench trial commenced on September 12, 2012. On

October 26, 2012, the trial court issued a memorandum decision denying all of

Wahl's claims and requests for damages. On February 21, 2013, the trial court

entered its findings of fact, conclusions of law, and order. The trial court

subsequently granted the Ritters' request for a partial award of attorney fees and

costs under the small claims statute, limited to the portion of fees and costs

attributable to the damages claims. RCW 4.84.250 et seq. Wahl appeals.

                                    DISCUSSION

       "The interpretation of an easement is a mixed question of law and fact."

Sunnvside Valley Irr. Dist. v. Dickie, 149 Wash. 2d 873, 880, 73 P.3d 369 (2003).

"What the original parties intended is a question of fact and the legal

consequence of that intent is a question of law" (citing Veach v. Culp, 92 Wash. 2d
570, 573, 599 P.2d 526 (1979)). Sunnvside Valley. 149 Wash. 2d at 880. Findings

of fact are reviewed under the substantial evidence standard, defined as a

quantum of evidence sufficient to persuade a fair-minded person that the premise

is true. Wenatchee Sportsmen Ass'n v. Chelan Cntv.. 141 Wash. 2d 169, 176, 4
P.3d 123 (2000). Questions of law and conclusions of law are reviewed de novo.

Sunnvside Valley. 149 Wash. 2d at 880 (citing Veach. at 573).




                                         -4
No. 70049-9-1/5



       In determining the scope of an easement created by express grant, the

court looks to the original grant language to determine the permitted uses. Brown

v. Voss. 105 Wash. 2d 366, 371, 715 P.2d 514 (1986). "The intent of the original

parties to an easement is determined from the deed as a whole." Sunnvside, 149
Wash. 2d at 880 (citing Zorbrist v. Culp. 95 Wash. 2d 556, 560, 627 P.2d 1308 (1981)).

"Ifthe plain language is unambiguous, extrinsic evidence will not be considered."

Sunnvside. 149 Wash. 2d at 880 (citing City of Seattle v. Nazarenus. 60 Wash. 2d 657,

665, 374 P.2d 1014 (1962)). "Ifambiguity exists, extrinsic evidence is allowed to

show the intentions of the original parties, the circumstances of the property

when the easement was conveyed, and the practical interpretation given the

parties' prior conduct or admissions." Sunnvside, 149 Wash. 2d at 880 (citing

Nazarenus. 60 Wash. 2d at 665.

                             Recreational Easement

      Wahl argues that the trial court erred in concluding that EA II is a

recreational easement path for pedestrian use only, thereby ignoring his right to

use EA II for parking and navigating his circular driveway. The agreement

regarding EA II provides:

              This Easement shall be for recreational use, including but
      not limited to access, gardening, lawns, rockeries, boating,
      picknicking, fishing, swimming, lawn sports, ingress and egress, or
      any other recreational use. [Ritter] has priority use of Easement II. It
      is intended that the use of this Easement does not unreasonably
      interfere with the privacy of [Wahl] in the enjoyment of his
      residence. [Ritter] shall have the responsibility and authority for the
      maintenance of landscaping, rockeries, etc. on Easement II in
      accordance with paragraph 6. Temporary storage by [Ritter] of
      small equipment used in the abovementioned recreational activities
No. 70049-9-1/6



       is allowed so long as it does not detract from the aesthetics of the
       landscaping. It is understood that this use does not include storage
       of items such as boats, trailers, automobiles, etc. [Wahl] shall have
       the right to the use of Easement II for ingress and egress and
       landscape maintenance, and such other non-recreational uses
       which do not unreasonably interfere with [Rater's] priority use of this
       easement. In the event of a conflict between [Wahl and Ritter] over
       use of Easement II, [Ritter] shall have priority with the
       understanding that Easement II is [Rater's] private area, to the
       extent provided herein.

       Trial Exhibit (Ex.) 1 at 5. (Emphasis added.)

       The trial court concluded that "Easement Area II is a recreational

easement," and that "[g]iven the pedestrian use of the easement path, which use

could occur at any time, night or day, rain or shine, and in light of priorities

granted to [Ritter's] use, and the identification of [Ritter's] use as a privacy right

within the terms of EA II... and the express intent of the parties that the privacy of

each is of 'paramount importance', together with the primacy of recreational use

of EA II, this Court interprets EA II as providing that the use of the easement path

in EA II cannot be used by motor vehicles for ingress or egress, or for parking for

any period of time." Clerk Papers at 636-37. The court noted that Wahl presented

evidence of difficulty in turning vehicles from the driveway into his garage without

crossing EA II, but found "it is clear that such conflicts are resolved in favor of

[Ritter's] scope of use, the recreational nature of the primary use, and [Ritter's]

privacy rights." CP at 633.

       Despite evidence that it is difficult to use Wahl's driveway without crossing

EA II, we conclude that the trial court properly ruled that the Ritters' recreational

use controls. The language in the easement agreement creates an extremely
No. 70049-9-1/7



broad grant of recreational use rights in EA II to the Ritters, limiting Wahl to non-

recreational uses which do not unreasonably interfere with the Ritters' priority

use. Wahl contends that his continuous use of EA II for turning vehicles, which

he exercised without complaint from 1979-2004, indicates that the parties

intended to allow this use. However, the easement agreement expressly provides

that the Ritters have priority use in the event of a conflict. Wahl's reliance on York

v. Cooper. 60 Wash. 2d 283, 373 P.2d 493 (1962) is misplaced. In York, the court

upheld the plaintiffs' right to drive and park on an easement that had been

historically used for that purpose by the owners and occupants of both

properties. Id. at 285. Here, the easement is expressly recreational, and only

Wahl drove on it.

       Wahl also argues that the trial court erred by ordering that the Ritters may

prevent vehicles from going onto the easement path by installing concrete traffic

barriers, because Paragraph 6 of the easement agreement provides that mutual

consent is required to change the original landscaping plan, "which will not be

unreasonably withheld." Trial Ex. 1 at 8. We conclude that Paragraph 6 does not

control where, as here, the concrete barriers are being installed for safety

purposes. Moreover, even if Paragraph 6 controlled, it would not be reasonable

for Wahl to withhold consent under the circumstances.

                                  Patio and Stairs

       Wahl argues that a narrow strip of the Ritters' new concrete patio and

planter boxes (138 square feet in total) encroaches on EA I and constitutes a
No. 70049-9-1/8



trespass. The trial court found that the patio and planter boxes encroach on EA I,

but concluded that the encroachment was permissible.

       The agreement regarding EA I provides:

              This Easement shall be for ingress and egress (pedestrian
       only and shall not include parking or storage of anything), and to
       permit view control by [Ritter] and safety of theirpropertyby
       installing and maintaining rockeries, like retaining devicesf,] and
       steps and paths. [Ritter] shall have control over the landscaping
       and rockeries, etc., of Easement I and shall be responsible to
       maintain the same in accordance with paragraph 6 in a manner
       mutually agreeable to [Ritter and Wahl] at [Ritter's] sole expense.
       Neither [Ritter] nor [Wahl] will construct any fence or gate over this
       Easement I without [Ritter's] prior written consent.

       Trial Ex. 1 at 4-5. (Emphasis added.)

       Wahl contends that the patio and planter boxes serve no safety

purpose and therefore fall outside the scope of EA I. But Wahl does not

challenge the location of the retaining wall that underlies the patio and

planter boxes, even though it too encroaches on EA I. Rather, he appears

to argue that nothing whatsoever should have been installed on top of the

encroaching portion of the retaining wall. We disagree.

      The plain language of EA I permits installation of "rockeries, similar

retaining devices, and steps and paths," for both view control and safety

purposes. CP at 634. It also gives Ritter "control over the landscaping and

rockeries, etc." in EA I. The project manager who built Ritter's patio

testified on cross examination that the patio and planter boxes could have

been placed further back on the property so as not to fully cover the top

surface of the retaining wall. However, the court found that doing so would


                                          8
No. 70049-9-1/9



create "a flat open semi-circular area approximately 40' in length, with a

width of 4' at its widest part and less than 1' at each end, which could

conceivably be a safety hazard as the area is at the top edge of a steep

slope." ]cLThe court also found that the encroachment of the patio does

not interfere with any other use of EA I. These findings are supported by

substantial evidence.


       Wahl further contends that the patio and planters violate the

easement agreement because EA I requires "mutual consent" for

construction and maintenance of landscaping and rockeries, which he did

not provide. The trial court concluded that Wahl's consent was not

required, based on its finding that EA I expressly gives Ritter "control over

the landscaping and rockeries" and that the reference in EA I regarding

consent refers only to maintaining the landscaping in accordance with

Paragraph 6. This finding is supported by substantial evidence.

       Wahl also argued that the trial court erred in allowing the Ritters to violate

EA I by expanding the width of the new steps from three feet to five feet. He

contends that the original parties did not intend to allow future expansion of the

original landscape design into new areas without Wahl's consent. Again we

disagree. The trial court found "[t]here was no showing at trial that extending the

width of the steps within EA I from 3 to 5 feet in any way interfered with or

impaired use by [Wahl], and were done for safety reasons, all clearly within the
No. 70049-9-1/10



authority granted [Ritter] in EA I." CP at 628. This interpretation was proper, and

supported by substantial evidence.

                                        Dock

       Wahl argues that the trial court erred in permitting the Ritters to exceed

the scope of EA III by mooring two jet skis at the dock, in addition to their boat.

The agreement regarding EA III provides:

       This Easement shall be for recreational use, including but not
       limited to the use of the dock, for the permanent mooring of not
       over two boats belonging to [Ritter], neitherof which shall exceed
       50 feet, access, swimming, boating, fishing, ingress, egress or any
       other recreational use. [Ritter] shall have priority use of Easement
       III. It is intended that the use of this Easement does not
       unreasonably interfere with [Wahl's] privacy in the use and
       enjoyment of his residence. Maintenance of the New Dock to be
       built on Easement III... shall be the joint responsibility of [Wahl and
       Ritters]. [Wahl] shall have the right to use Easement III for ingress
       and egress, short-term or occasional boat moorage (on a space
       available basis) and maintenance so long as the same do not
       unreasonably interfere with [Ritter's] priority use of this easement.
       In the event of a conflict between [Wahl and Ritter] over use of
       Easement III, [Ritter] shall have priority with the understanding that
       Easement III is [Ritter's] private area, to the extent provided herein.

       Trial Ex. 1 at 6. (Emphasis added.)

       The trial court concluded that "two jet skis can be one boat for the

purposes ofthe vessel limitation of EA III, in part due to their smaller size." CP at
638. This conclusion was based in part on the trial court's finding that the

Bellevue Municipal Code counts one jet ski as half of a boat for storage

purposes. Wahl contends that there is no such provision in the Bellevue
Municipal Code. He is correct. The Ritters failed to provide a citation to the



                                          10
No. 70049-9-1/11



alleged code provision, and our research revealed none.2 The sole reference in

the record in support of this finding is hearsay testimony from Ritter. This finding

is not supported by substantial evidence. Accordingly, given clear language in

the easement limiting Ritter's use to "not over two boats... neither of which shall

exceed 50 feet," we conclude that the trial court erred in interpreting EA III to

allow the Ritters to moor more than two boats (including jet skis) at the dock.3

        Wahl also argues that the Ritters exceeded the scope of EA III by

attaching boat lifts to the dock without his express agreement. He relies primarily

on Paragraph 4 of the easement agreement, which provides that it was Wahl's

responsibility to construct the dock, and that "[a]ny additional improvements to

the New Dock shall be as mutually agreed by [Wahl] and [Ritter]." Trial Ex. 1 at 7.

However, EA I expressly provides for the permanent mooring of two boats. The

trial court found that although boat lifts are not expressly mentioned in the

easement agreement, they are "a recognized aspect of mooring boats" and that

EA I cannot be expected to specify all the details of mooring, given that new

methods and accessories are constantly changing. CP at 635. The trial court also



        2Following oral argument, counsel for the Ritters submitted "Respondent's Clarification
Regarding Bellevue Municipal Code" confirming that Bellevue does not have a municipal code
addressing whether a jet ski is equal to half a boat and requesting that we strike any briefing or
oral argument representing the existence of such a code provision. We grant this request.

      3Wahl also argues that EA III does not permit jet skis because they are not "boats."
However, it is clear that jet skis are considered "boats" under state and local law. A "personal
watercraft" is a "vessel of less than sixteen feet...."; RCW 79A.60.010(22); BMC 12.04.020(T). A
"vessel" is "everydescription of watercraft on the water." RCW79A.60.010(29), BMC
12.04.020(AA). And a "boater" is "any person on a vessel      " RCW 79A.60.010(3), BMC
12.04.020(D).




                                                 11
No. 70049-9-1/12



found that the boat lifts do not expand the scope of the moorage or interfere with

any other use or activity of EA III. Given the broad grant of authority to the Ritters

in EA III and the difficulty of accomplishing permanent moorage without the use

of boat lifts, we conclude that the trial court's findings are supported by

substantial evidence. Because we conclude that EA III limits the Ritters to two

boats, it follows that they are limited to two boat lifts as well.

       Wahl further argues that the Ritters exceeded the scope of the easement

agreement by running electrical cords, water hoses, and power lines from their

house across EA I and II to the dock. He contends that nothing in the easement

agreement permits "utilities," only "recreational use." The trial court found this use

permissible, finding that "there is no basis in EA II for limiting Owner B [the

Ritters] from running power lines . .. ." CP at 634. The court also found that

without access to water and power, which are necessary to operate the boat lifts,

Ritter would be deprived of full use of EA III, which would be an absurd result.

We agree, and conclude that these findings are supported by substantial

evidence.


       Wahl, citing Castanza v. Wagner. 43 Wash. App. 770, 719 P.2d 949 (1986),

argues that the Ritters have no right to run power and water to EA III in the

absence of an express grant. The Castanza court held that an easement of right

of way for "road purposes" authorized ingress and egress, but in the absence of

an express grant, did not include the right to place utility lines. ]d. at 776-666. But

here, unlike in Castanza, the easement agreement contains very broad language



                                           12-
No. 70049-9-1/13



in favor of the Ritters' recreational use, including the permanent mooring of

boats.


                                     Attorney Fees

         The trial court initially denied the Ritters' request for an award of attorney

fees and costs in excess of $180,000 based on the small claims settlement

statute, RCW 4.84.250 et seq. However, upon reconsideration, the trial court

concluded:

         While the litigation in this case primarily involved a dispute over the
         interpretation of the scope and use of a written easement that does
         not contain an attorney-fee clause, Plaintiff, in addition to the
         petition for enforcement of the easement, included in his complaint
         a demand for damages of less than $10,000, which invokes RCW
         4.84.250. Pre-trial litigation and trial focused almost, if not
         exclusively, on issues arising out of the interpretation of the written
         easement. As Defendants accurately point out, this court, following
         a bench trial, found that the damage claims were not supported by
         evidence at trial, which is accurate, though it was not because
         evidence was offered and rejected, but because, based on the
         court's recollection at this time, no evidence at all was presented in
         support of the damage claims.

CP at 1054.

Accordingly the trial court invited the Ritters to resubmit a fee petition limited to

the hours attributable to defending against Wahl's damages claims. The Ritters

did so, and the trial court issued an order awarding $22,288 in total reasonable

attorneys' fees and costs.

         We review the legal basis for an award of attorney's fees de novo. Hulbert

v. Port of Everett, 159 Wash. App. 389, 407, 245 P.3d 779 (2011). The general rule

is that each party in a civil action must bear its own fees and costs. Cosmopolitan



                                            13
No. 70049-9-1/14



Engineering Group. Inc. v. Ondeo Degremont. Inc.. 159 Wash. 2d 292, 296, 149
P.3d 666 (2006). "A trial court may award attorney fees only where there is a

contractual, statutory, or recognized equitable basis." Riss v. Angel. 80 Wash. App.
553, 563, 912 P.2d 1028 (1996).

       RCW 4.84.250 et seq. authorizes a trial court to award attorney's fees to

the prevailing party where the amount pleaded is $10,000 or less. The small

claims settlement statute has "multiple purposes of encouraging out-of-court

settlements, penalizing parties who unjustifiably bring or resist small claims, and

enabling a party to pursue a meritorious small claim without seeing the award

diminished by legal fees." Williams v. Tilave. 174 Wash. 2d 57, 62, 272 P.3d 235

(2012) (citing Beckmann v. Spokane Transit Auth.. 107 Wash. 2d 785, 788, 733
P.2d 96 (1987)).The defendant is deemed the prevailing party if the plaintiff

recovers nothing or a sum not exceeding that offered by the defendant in

settlement. RCW 4.84.270; Reynolds v. Hicks. 134 Wash. 2d 491, 502, 951 P.2d
761 (1998).

       The Ritters contend that they are entitled to a fee award under RCW

4.84.270 because, following requests for production directed to Wahl during

discovery, his claims for actual damages at trial were less than $10,000 and he

rejected their pretrial offer to settle for $9,900. Wahl citing Reynolds, argues that

RCW 4.84.250 et seq. does not apply because he pleaded an open-ended




                                         14-
No. 70049-9-1/15



"award of treble damages caused by the wrongful acts of defendants in an

amount to be proven at trial" rather than a specific amount.4 CP at 1332.

       In Reynolds, the Washington Supreme Court rejected the defendants'

request for a fee award as the prevailing party under RCW 4.84.250 because

"[n]o specific amount was pleaded in the complaint; rather, the amount was set to

be proven at trial. Thus, the Plaintiffs did not limit their award and based on their

claim for damages and relief could have received well above $10,000 in

damages." Reynolds, 134 Wash. 2d at 502. However, a defendant is entitled to

attorney fees, even if the plaintiff did not plead an exact amount, if he or she had

constructive knowledge that the amount of the claim was $10,000 or less.

Schmerer v. Darcv. 80 Wash. App. 499, 510, 910 P.2d 498 (1996). Thus, the fact

that Wahl did not expressly plead damages in excess of $10,000 is not fatal to

the Ritters' claim for attorney fees. The question is whether the Ritters had notice

prior to trial that Wahl's damages claims exceeded $10,000.

       The Ritters insist that Wahl failed to articulate or disclose any actual

damages prior to trial other than a $4,400 driveway bid, a $2,000 dock repair

estimate, and a $659.32 repair estimate for alleged electrical damage, for a total

of $7,059.32. The Ritters are incorrect. The record before us also includes a

certified arborist's report finding that the value of Wahl's property decreased by




       4 RCW4.24.630 (damage to land) and RCW 64.12.030 (timber trespass) allow treble
damages.



                                           15
No. 70049-9-1/16



$68,000 - $113,500 based on the alleged timber trespass,5 and a professional

land value market study reporting an estimated property value of $163 to $165

square feet, in support of Wahl's claim for land trespass based on the 138 square

feet of encroaching patio and planter boxes in EA I. Counsel for the Ritters

expressly acknowledged having received the arborist's damages report

approximately two weeks prior to trial. Thus, the Ritters clearly had notice prior to

trial that Wahl's damages claims exceeded $10,000. Moreover, there is no

evidence in the record that Wahl retreated from his request for an award of treble

damages in an amount to be proven at trial. Even ifWahl only submitted

evidence of damages in the amount of $7,059.32, when tripled, this would be

sufficient to exceed the threshold.

          The Ritters appear to argue that any evidence of damages that was

deemed inadmissible at trial does not count towards the $10,000 threshold. But

the ultimate admissibility of the evidence has no bearing on the question of

whether the Ritters were on notice that Wahl's damages claims exceeded

$10,000. The record shows that they were. Accordingly, we hold that the trial

court erred in awarding attorney fees to the Ritters under RCW 4.84.270, and we

reverse the award.




          5"The standard measure of damages for the loss of ornamental trees in actions brought
pursuant to RCW 64.12.030 is eitherthe restoration cost or the diminution in value ofthe affected
property." Happy Bunch. LLC v. Grandview North. LLC. 142 Wash. App. 81, 91 n.3, 173 P.3d 959
(2007).



                                                16
No. 70049-9-1/17



        The Ritters request reasonable attorney fees and costs under RAP 18.1

and RCW 4.84.290.6 "We may award attorney fees under RAP 18.1(a) if

applicable law grants to a party the right to recover reasonable attorney fees and

if the party requests the fees as prescribed by RAP 18.1." Wachovia SBA

Lending. Inc. v. Kraft. 165 Wash. 2d 481, 493, 200 P.3d 683 (2009). Because RCW

4.84.250 et seq. has no applicability to this case, we decline the Ritters' request

for an award of fees on appeal. We also deny Wahl's request for fees on appeal

pursuant to RAP 18.1 and RCW 4.24.630(1) based on the location of the Ritters'

concrete patio, as he is not the prevailing party.7

        Affirmed and reversed.




WE CONCUR:




                                                                Cvft{ J •




        6 RCW 4.84.290 provides "ifthe prevailing party on appeal would be entitled to attorneys'
fees under the provisions of RCW 4.84.250, the court deciding the appeal shall allow to the
prevailing party such additional amount as the court shall adjudge reasonable as attorneys' fees
for the appeal."

         7 RCW 4.24.630(1) provides for an award of attorneys' fees and costs to the injured party
in a claim for liability for damage to land and property.



                                               17-